       Case 2:14-cr-00323-GAM Document 1308 Filed 04/22/21 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :
                                           :
       v.                                  :       CRIMINAL ACTION NO. 14-323-13
                                           :
ALONZO JONES                               :




       This 22nd day of April, 2021, for the reasons in the accompanying memorandum, as to the

remaining issues raised by Defendant’s Motion for Compassionate Release, ECF 1239, it is hereby

ORDERED the motion is DENIED in full.




                                                            /s/ Gerald Austin McHugh
                                                          United States District Judge




                                               1
